Citation Nr: 1646674	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) education benefits, in the amount of $2,165.71, to include the question of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 2002 to June 2007.  The Veteran reentered military service in the United States Army in August 2007 and the most recent evidence of record indicates that he is currently on active duty. 

These matters come before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2012 decision by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request for waiver of the recovery of an overpayment of education benefits, in the calculated amount of $4,331.31.  In July 2012, the COWC confirmed its denial of the claim for a waiver of the overpayment. 

The Veteran appeared at the Muskogee RO and testified at a videoconference hearing before a Veterans Law Judge sitting in Washington, D.C in April 2014.  A transcript of the hearing has been associated with the electronic claims file. 

The Board remanded these matters to the RO to adjudicate the issue of whether the debt was properly created and for further development in May 2015.  Thereafter, the RO granted, in part, the Veteran's request to waive the collection of the $4,331.43 education debt by waiving $2,165.72, but denying waiver for the remaining $2,165.71 in an August 2015 supplemental statement of the case (SSOC).  The RO completed further development, issued another SSOC in February 2016, and returned the issue to the Board for further appellate consideration.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In June 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  He was instructed that if he did not respond to this letter within 30 days, the Board would assume that he did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  The Veteran has not responded to the letter and the 30 day time period has expired.  Thus, the Board will proceed with the matter on appeal.


FINDING OF FACT

The creation of the of debt in the adjusted and reduced amount of $2,165.71 is valid; however, there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of this debt and the recovery of the debt in this case would be against equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of VA educational assistance benefits in the adjusted and reduced amount of $2,165.71 would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment). Rather, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.911 (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II. Criteria and Analysis

Historically, VA received the Veteran's application for educational benefits, VA Form 22-1990, in March 2007.  The Veteran reported in the application that he was expected to separate from the United States Air Force in June 2007.  VA sent the Veteran a letter in March 2007 informing him that he had been certified to be entitled to benefits for an approved program of education or training under the Montgomery GI Bill (MGIB) - Active Duty Program (chapter 30).  This letter informed the Veteran that when he is officially discharged from service, VA must re-determine eligibility for benefits as a veteran.  Thereafter, the Veteran was honorably discharged from the United States Air Force in June 2007.  He joined the United States Army and was on active duty status since August 2007.  In November 2007, VA received an enrollment certificate from the Veteran's school indicating that he was enrolled in six credit hours in pursuit of an undergraduate degree in Political Science.  A Chapter 30 Department of Defense (DoD) Data Record verified that the Veteran was discharged from the United States Air Force in June 2007.  The Veteran was subsequently awarded educational benefits for six credit hours for the term from December 3, 2007 to January 25, 2008.  Similarly, enrollment certificates were received for the periods from December 1, 2008 to January 25, 2009, from August 3, 2009 to September 27, 2009, from May 3, 2010 to June 27, 2010, and from January 3, 2011 to February 27, 2011.  The Veteran was awarded educational benefits for each of the above cited periods of enrollment. 

However, the record indicates that, in October 2011, VA learned from the DoD that the Veteran was on active duty beginning August 30, 2007.  Therefore, in October 2011, VA adjusted the Veteran's educational award, beginning December 3, 2007.  The adjustment of the award resulted in an overpayment of educational benefits in the amount of $4,331.43. 

In the January 2012 decision on appeal, the COWC denied the Veteran's request for a waiver, finding that recovery would not be against the principles of equity and good conscience.  The COWC reviewed the evidence again in August 2015 and granted, in part, the Veteran's request to waive the collection of the $4,331.43 Chapter 30 education debt.  The committee waived $2,165.72, but denied waiver for the $2,165.71 balance, because the Veteran was partially responsible for the creation of the debt. 

The Veteran asserts that it was VA's failure to provide proper notification and request the information necessary in a timely manner that resulted in the creation of the overpayment.  He indicated that, at no time was he made aware that his reentry into the military had an impact on his tuition reimbursement.  The Veteran related that the only distinction he was aware of was the difference between half time and full time attendance in college courses.  The Veteran maintained that had it been brought to his attention that he was being overpaid, he would have immediately modified his school schedule as not to incur a debt.  The Veteran noted that, after approving his benefits, VA made no indication that he needed to disclose his military status.  He was completely unaware of the fact that his transition between the services was a factor that would dramatically alter his benefits. 

In a statement dated in August 2013, the Veteran contended that the overpayment at issue was created as a result of administrative error on the part of the VA.  The Veteran maintained that the VA should have known that he was on active duty, and informed him of the impact of his active duty status on his educational benefits.  The Veteran indicated that had he been aware of the impact of his reentry on his tuition reimbursement, he would have modified his school schedule as to not incur a debt. 

At his personal hearing in April 2014, the Veteran maintained that the VA was aware that he was on active duty while he was enrolled in school; he added that he always provided information for verification whenever it was requested.  The Veteran related that the money he received from VA was only for tuition; he never received funds in excess of the tuition payment.  The Veteran further maintained that while he went back on active duty in August 2007, he was not informed of the overpayment until 2012 and he would not have continued to take the classes if he knew that there was an outstanding overpayment that he was responsible to repay.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

While the Veteran does not disagree with the amount of the debt, he has essentially, argued there is no valid debt as VA is solely responsible for the creation of the debt.  Therefore the Board must consider that portion of the claim before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Upon review of the evidence, the Board finds that the Veteran's debt was validly created.  In a March 2007 letter, the Veteran was informed that he was entitled to benefits for an approved program of education or training under the Montgomery GI Bill (MBIB)- Active Duty Program (Chapter 30).  The letter further informed the Veteran that he had 36 months and 0 days of full-time benefit.  The Veteran was informed that when he is officially discharged from service, VA must re-determine eligibility for benefits as a veteran and to do this, VA will need verification of his honorable discharge.  This indicates that the Veteran was aware that he needed to inform VA of any changes in his active duty status.  Furthermore, the Veteran indicated in his March 2007 Application for VA Education Benefits that he received an information pamphlet.  The information in the pamphlet provided that the Veteran is responsible for notifying VA of a change in active duty status.  Specifically, it notes that if a veteran is receiving benefits after separation from active duty, he must notify VA promptly if he returns to active duty.  Therefore, the Veteran should have been aware that he must inform VA of any changes in his active duty status.  There is no indication in the claims file that the Veteran informed VA that he returned to active duty as of August 2007.  It appears that VA relied on DoD data regarding the Veteran's status in November 2007 when VA received an enrollment certification from his approved school, which indicated that the Veteran was discharged from United States Air Force in June 2007.  The data did not show that the Veteran re-entered active duty in the United States Army in August 2007.  Thus, VA processed the disbursement of education benefits  on the higher veteran benefit payment rate.  In light of the foregoing, the Board finds that evidence does not show that VA was solely responsible for the Veteran being erroneously paid benefits.  Accordingly, the creation of the debt at issue, as to the adjusted and reduced amount of $2,165.71 was proper. 

With regard to the matter of whether a waiver is warranted, VA law and regulations provide that recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience. See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963. 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In reviewing the elements listed at 38 C.F.R. § 1.965(a) and (b), the Board finds that there is no evidence of fraud, misrepresentation or bad faith on the part of the Veteran.  There is no evidence indicating that the Veteran misrepresented any material facts, or that he intentionally sought an unfair advantage, with knowledge of the likely consequences, that resulted in a loss to the government.  Rather, the Veteran has made consistent and seemingly credible statements.  Therefore, the elements pertaining to "equity and good conscience" must be addressed. 

The Board has considered all of the evidence of record.  Of significance, the evidence of record indicates that the Veteran did not inform VA that he re-entered active duty in August 2007 as he was approved for the MGIB - active duty program in March 2007.  The Board finds it persuasive that the Veteran considered himself to be still on active duty and he was not aware that VA thought he was a veteran.  When VA received the enrollment form, VA Form 22-1999, from the Veteran's approved school in November 2007, VA checked the DoD Data Record and was notified that the Veteran was discharged from active duty in June 2007.  There was no indication in the DoD Data Record that the Veteran returned to active duty in August 2007.   Furthermore, there is no documentation in the claims file that VA notified the Veteran that he was receiving MGIB chapter 30 benefits as a veteran.  VA continued to pay the Veteran MGIB benefits based on the veteran rate until VA verified the Veteran's active duty status again in October 2011.   In light of the foregoing and in balancing the necessary elements, the Board finds that it would be against equity and good conscience to require the Veteran to repay the overpayment debt and his request for a waiver of his debt in the adjusted amount of $2,165.71 is granted.


ORDER

The debt in the adjusted and reduced amount of $2,165.71 was properly created and is valid.

A waiver of the overpayment of educational assistance benefits, in the adjusted and reduced amount of 2,165.71, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


